Sun Oil v. Jackson                                                  















IN THE
TENTH COURT OF APPEALS
 

No. 10-92-081-CV

     SUN OIL COMPANY, ET AL.,
                                                                                              Appellants
     v.

     OCIE R. JACKSON, ET AL.,
                                                                                              Appellees
 

From the 253rd District Court
Chambers County, Texas
Trial Court # 8545
                                                                                                    

O P I N I O N
                                                                                                    

      This is an appeal from a judgment signed on December 2, 1991.  By motion, Appellants state
that they have entered into a settlement agreement with the Appellees under which all of the
controversies at issue in this appeal have been fully compromised and settled and request that this
appeal be dismissed.
      The motion is granted.  The appeal is dismissed.
                                                                                     PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed July 22, 1992
Do not publish